Exhibit 10.27
AMENDMENT TO
KEY EMPLOYEE AGREEMENT
          This Amendment, effective as of December 31, 2008 (“Effective Date”),
is entered into by and between Watson Pharmaceuticals, Inc., a corporation
organized under the laws of the State of Nevada (the “Company”), and Paul M.
Bisaro (the “Executive”). This Amendment amends that certain Key Employee
Agreement entered into by and between the Company and Executive dated effective
as of August 1, 2007 (the “Agreement”). This Amendment to the Agreement,
together with the Agreement, constitutes the entire Agreement as amended through
the Effective Date.
          1. Release. Effective as of Effective Date, Section 9 of the Agreement
is hereby amended in its entirety to read as follows:
     9. Release. In exchange for the severance compensation and benefits
provided under this Agreement to which Executive would not otherwise be
entitled, Executive shall enter into and execute a release substantially in the
form attached hereto as Exhibit B, as may be revised and updated as determined
to be appropriate by the Company (the “Release”). Unless the Release is executed
by Executive following termination of employment, delivered to the Company
within fifty (50) days following the Executive’s termination of employment, and
not subsequently revoked, the Company shall not be required to provide any
severance benefits pursuant to this Agreement, any vesting of acceleration of
Executive’s Awards as provided in this Agreement shall not apply, and
Executive’s Awards in such event shall vest or, in the case of stock options, be
exercisable following the date of Executive’s termination only to the extent
provided under their original terms in accordance with the applicable plan and
Award agreements.
          2. Section 409A. Effective as of Effective Date, the Agreement is
hereby amended to incorporate a new Section therein to read in its entirety as
follows:
Notwithstanding anything contained in this Agreement to the contrary,
(i) Subject to Section 9 of this Agreement or any 409A Suspension Period, as
defined in Exhibit A, all severance payments payable pursuant this Agreement
shall commence within sixty (60) days after the Executive’s Separation from
Service, and (ii) no amount deemed deferred compensation subject to Section 409A
shall be payable pursuant to the severance pay provisions of this Agreement
unless your termination of employment constitutes a Separation from Service. For
purposes of this Agreement, Separation from Service shall mean a “separation
from service” within the meaning of Treasury Regulation Section 1.409A-1(h). The
payment of any reimbursement of any expense under this Agreement (including
without limitation, any Gross-Up Payments pursuant to Section 7.3 of this
Agreement) shall be made no later than December 31 of the year following the
year in which the expense was incurred. The amount of expenses reimbursed in one
year shall not affect the amount eligible for reimbursement in any subsequent
year. The payment of any bonus earned pursuant to this Agreement shall be made
no later than two and one-half months following the end of the fiscal year in
which such bonus was earned.
          2. No Other Changes. Except as provided in this Amendment, the
Agreement shall remain in full force and effect.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by
its duly authorized officer and the Executive has executed this Amendment as of
the Effective Date.

                  WATSON PHARMACEUTICALS, INC.       EXECUTIVE    
 
               
By:
  /s/ CLARE CARMICHAEL       /s/ PAUL M. BISARO    
 
               
Its:
  SVP Human Resources       Paul M. Bisaro    
 
                Date: December 22, 2008       Date: December 22, 2008    

 